Citation Nr: 1112385	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-48 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1975 to July 1989.  The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  An October 2009 rating decision granted the appellant Dependency and Indemnity Compensation (DIC) benefits, under 38 U.S.C.A. § 1318 (2010), but this does not foreclose entitlement to DIC benefits under 38 U.S.C.A. § 1310.  Significantly, pursuant to 38 U.S.C.A. § 2307 (West 2002), there are service-connected death burial benefits that are available under 38 U.S.C.A. § 1310, but not under 38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994); see also Moffitt v. Brown, 10 Vet. App. 214, 224 (1997).  This being the case, the issue of service connection for the cause of the Veteran's death, under 38 U.S.C.A. § 1310, is properly before the Board.  

The Board acknowledges that, in a March 12, 2010 statement, the appellant stated that he wished to withdraw his present appeal; however, in a March 16, 2010, statement, he indicated that he wished to continue prosecuting his appeal.  In light of the above, and because the appeal was certified to the Board, the Board finds that his appeal was not withdrawn and is properly before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate indicates that she was an inpatient at a private medical facility, at the time of her May 2008 death; however, none of her final treatment private inpatient treatment records have been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board is without discretion and must remand the claim.  

Additionally, the Board finds that the September 2008 notice letter provided to the appellate in connection with his service connection claim for the cause of the Veteran's death, under 38 U.S.C.A. § 1310, was deficient.  In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, the United States Court of Appeals for Veterans Claims (Court) has held section 5103(a) notice must be tailored to the claim.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id.  To date, the RO has not notified the appellant of each of the conditions for which service connection was in effect at the time of the Veteran's death.  As such, the Board is without discretion and must remand the claim for proper notice.  

Finally, on remand, the Board finds that VA should obtain a medical opinion addressing whether the Veteran's death was caused or hastened by her service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and his representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The letter should explain, what, if any, information and (medical and lay) evidence not previously provided to VA is necessary to substantiate the appellant's claim. The notice should include (1) a statement of the conditions for which the veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. The letter should indicate which portion of the evidence, if any, is to be provided by the veteran and which portion, if any, VA will attempt to obtain on her behalf. 

2.  The RO must contact the appellant, to ascertain any physician(s) and/or facility(ies) that provided the Veteran medical care, at the time of her May 2008 death, to include the private Altamonte Springs-Florida Hospital.  Thereafter, the RO shall undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.  

3.  The RO should arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  After his or her review, the examiner must opine as to whether it is at least as likely as not that the Veteran's death was related to service, and in particular, to her service-connected psychiatric disability, to include whether the Veteran's psychiatric disability caused or aggravated a heart disability.  The examiner must also opine as to whether it is at least as likely as not that the Veteran's heart disease developed during service or within the first post-service year.  

The rationale for any opinion expressed should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

